DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 1/29/2022 have been fully considered and are partly persuasive.

Regarding Applicant’s Arguments 

Objections
Applicant’s arguments ‘512’ not in the specifications, are persuasive and the 112 rejection has been removed. 

101 Rejections
Applicant’s amendments overcome the 101 rejection.

112 2nd 
Applicant’s amendments overcome the 112 rejection.

102 Arguments
Applicant’s arguments are based on the newly provided amendments and are addressed with the rejections provided. 

Drawings
Applicant has provided new drawings.  The new drawings are accepted; but minor informalities in the drawings are addressed below and must be addressed by Applicant.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

The drawings are objected to under 37 CFR 1.83(a) because the Drawings Fig.2 blocks S1 and S2 feed back into themselves, from the drawings one of ordinary skill in the art would not know how to get out of the loop P2 as there is no trigger or dissection block. i.e. infinite loop or software lock up.  One of ordinary skill in the art would not how to interpret this feedback from a block back to the same block.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dulberg US 2020/0242922 in view of Madigan US 2018/0061230.

Regarding claim 1, Dulberg teaches 

comprising a data processing apparatus having a data interface for receiving driving state data of the motor vehicle and (Dulberg para 12, processor may further calculate a second value associated with at least one of a Doppler effect [driving state data of the motor vehicle i.e. speed]) (Dulberg; Para 12, a vehicle system to initiate a collision avoidance action)

environmental data provided by environment sensors and (Dulberg para 12, at least one of a Doppler effect) Also (Dulberg para 109, on-board sensors (radar-cam-Lidar))

characterizing a current environment of the motor vehicle, (Dulberg para 103-104, the electromagnetic emissions may be emitted from a mobile electronic device belonging to a road user and may include any observable or measurable characteristic [characterizing] emanating from a vehicle [to the current environment] or from a device within the vehicle. LIDAR) 

the driver assistance system being configured to:

 detect at least one vehicle-external obstacle based on the environmental data and (Dulberg para 103, the electromagnetic emissions may be emitted from the vehicle's radar [radar is external environmental data. Radar bounces form an obstacle to detect speed, both from an object to an object])

 to determine a corresponding risk of collision depending on one or more of the driving state data and the environmental data; and (Dulberg para 239, a collision prediction [determine] and warning system; predict collisions to one or more of the road users [driving state and environmental data] at risk.)

determine an evasion trajectory for preventing a collision of the motor vehicle with the obstacle; (Dulberg para 242, The processor determine based on the determined speeds and the trajectories that a collision is likely and a remedial action signal for causing a change associated with at least one of the first moving road user [vehicle] and the second moving road user [obstacle, pedestrian, vehicle] to avoid the likely collision.)

detect if the vehicle-external obstacle is another vehicle, which vehicle is approaching the motor vehicle; (Dulberg para 242, The processor determine based on the determined speeds and the trajectories that a collision is likely and a remedial action signal for causing a change associated with at least one of the first moving road user [vehicle] and the second moving road user [external obstacle, pedestrian, vehicle] to avoid the likely collision.) Also (Dulberg Fig.11 1102 and 1100 are approaching each other)

determine, whether a risk of collision is greater than a predefined first threshold value; (Dulberg para 242; system for a collision prediction [determine, whether a risk of collision] and warning system. at least one processor may determine a speed and a trajectory of a first moving road user (e.g., automobile 2435A) and a second moving road user (e.g., pedestrians 2445) in the roadway. The at least one processor further determine based on the determined speeds  and the trajectories that a collision is likely [risk of collision is greater than.) Also (Dulberg para 413; processor 4504 can determine respective trajectories of the at least two road users, and determine whether the trajectories cross within a given period of time [given period is a window predefined first threshold value of space and time].

if the vehicle-external obstacle is another vehicle and the risk of collision is greater than the predefined first threshold value, (Dulberg para 413; processor 4504 can determine respective trajectories of the at least two road users [at least one must be external for a accident], and determine whether the trajectories cross within a given period of time [threshold value of space and time]. An accident may be determined if the determined trajectories intersect with one another at a time or within a time window when two or more road users are determined to be near to or present at the intersection of the trajectories.) Also (Dulberg para 3; better mediating between cars (particularly autonomous vehicles) and other road users, such as motorcycles, personal transporters, bicycles, and pedestrians.) All are external vehicles obstacles. It is noted that the section may be taking about an accident that has already happened, this argument is moot as para 413 clearly states “can determine” and “may be determined” both of which have not happened but “can and may” happen.  If the accident has already happened there would be no need for “determine respective trajectories” or “determine whether the trajectories…” or “can”. As it has already happened and can just be observed.  Additionally, “determined … at a time or within [at a later given time frame] a time window”.  “within” relates to something that would happen, as if it has already happened we would have an exact time.

determine whether a control action of a driver of the motor vehicle is guiding same along the determined evasion trajectory; and (Dulberg Para 107, manually driven vehicles, the system may serve as ADAS system by providing it with geo-location information and accurate data about the vehicles' driving surrounding and deliver warning signals to the human driver [based on the determining].)

if this is not the case, to modify the control action of the driver automatically such that the motor vehicle is guided along the determined evasion trajectory by the modified control action. (Dulberg para 107; traffic management actions may include sending a control signal to a road user causing a change in navigation parameters (stopping, slowing, turning, etc.) associated with the road user; to prevent a possible collision [based on the determined evasion trajectory] between two or more road users.)

Madigan further teaches an on-board driver assistance system for a motor vehicle for preventing collisions, (Madigan para 36; The vehicle 110 may be, for example, an automobile, for which sensor data may be collected and analyzed. A mobile computing device 116 within the vehicle 110 may be used to collect sensor data (e.g., via sensors 118) and/or to receive sensor data from the vehicle 110 (e.g., via vehicle sensors 119). Also (para 2, Traffic accidents and other unsafe conditions) (para 36; The mobile device 116 may process the data to detect one or more conditions involving the vehicle 110) 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Dulberg in view of Madigan for the purpose of mobile computing device 116 within the vehicle 110 used to sense vehicle data, the mobile computing device 116 may store, analyze, and/or transmit the vehicle data; such that the claimed invention as a whole would have been obvious. 


Regarding claim 2, Dulberg and Madigan teach all of the limitations of claim 1 and further teach, wherein the driver assistance system is configured to detect a plurality of obstacles in the environment, to track the movement of said obstacles relative to the motor vehicle and, (Dulberg para 138, can determine general properties of road users [pedestrians and vehicles are obstacles] 115 from tracking their [relative to both the obstacles and the motor vehicle relative to each other] movement while they are in range of receivers)

for those of the obstacles for which a probability of collision other than zero has been determined, (Dulberg para 138; can determine general properties of road users [road users have probability of collision other than zero] from tracking their movement while they are in range)

to also determine and continuously update a relevant evasion trajectory if the relevant probability of collision is less than the predefined first threshold value. (Dulberg para 157, assist the vehicle to plan an optimal driving [all driving is evasion] trajectory. may include at least one of: updates on the self-location of the vehicle, updates on the location of other vehicles, information about obstacles on the road, information about closed lanes, and information about permitted speed [probability of collision is less than the predefined first threshold value based on speed].)


Regarding claim 3, Dulberg and Madigan teach all of the limitations of claim 1 and further teach, wherein the driver assistance system is configured to automatically determine whether a reduction of a transverse overlap between the motor vehicle and obstacle that is sufficient for preventing a collision or reducing the impact of the collision on the driver can be achieved by a control action and, (Dulberg para 197, active or passive measures may reduce a likelihood of collisions or prevent collisions between road users. For example, active measures (automatically) may include taking direct control of an autonomous vehicle in order to alter the path and/or velocity of the autonomous vehicle to avoid a collision between road users, while passive measures may include sending a warning message to a road user, or changing a traffic light signal.)

if this is not the case, to inhibit control actions, which would lead to an insufficient reduction of the transverse overlap. (Dulberg para 197, active measures may include taking direct control of an autonomous vehicle in order to alter the path) Altering the path of a vehicle is done by steering actions. 


Regarding claim 4, Dulberg and Madigan teach all of the limitations of claim 1 and further teach, wherein the driver assistance system is configured to optimize the probability of successful evasion and (Dulberg para 197, measures may reduce a likelihood [optimize the probability] of collisions [non optimal] or prevent collisions [optimized])

to optimize the driving stability of the motor vehicle during evasion and, (Dulberg para 208, The collision avoidance actions and associated vehicle control signals sent to a vehicle may be tailored [tailored or optimized for the vehicle] to the specific characteristics and capabilities of the vehicle [characteristic and capabilities of the vehicle i.e. stability, sport cars can make stable turns faster than high SUVs])

 for this purpose [intended use], to determine, depending on properties relating to the driving mechanics of the motor vehicle, the density of traffic in the environment, a relative speed between the motor vehicle and the obstacle and the relevant local road conditions, (Dulberg para 518, determine if any part on the route alternative may be affected by one or more traffic obstructions (e.g., traffic congestion due to construction zones, accidents, rush hour, etc.) and how long the it may take to transport the user through the traffic obstruction. The current traffic information may further include an average speed of each part on the route alternative,)

whether an automatic braking action should be carried out and (Dulberg para 161, range-determining system of first vehicle 1100 or a processing system capable of automatically causing [whether i.e. processing based on range] at least one navigational response by the vehicle (e.g., braking).)

whether the automatic braking action should be carried out before, during and/or after a steering action carried out in order to guide the motor vehicle along the evasion trajectory. (Dulberg para 161, Such control signals may also include command signals (e.g., emergency brake, steer by a certain angle and direction, etc.) or may include information from which a system onboard a vehicle may develop its own response (e.g., a vehicle is approaching at a heading of X and a speed of Y).) [“may develop its own response” based on heading and speed i.e. order of breaking and steering magnitude and angle]


Regarding claim 5, Dulberg and Madigan teach all of the limitations of claim 1 and further teach, wherein the driver assistance system is configured to assist with guidance of the motor vehicle along the evasion trajectory by one or more of automatic torque vectoring and (Dulberg para 160-161, transmission of one or more control signals to avid a collision. Such control signals may also include command signals (e.g., emergency brake, steer by a certain angle and direction, etc.)

controlling an active chassis of the motor vehicle in order to adjust an individual wheel load. (Dulberg para 160-161, control signals may also include command signals (e.g., emergency steer by a certain angle and direction, etc.) steering is active chassis at it rotates, additional each individual wheel has a different load in a turn i.e. angle or direction of steering and is adjusted by steering angle.


Regarding claim 6, Dulberg and Madigan teach all of the limitations of claim 1 and further teach, wherein the driver assistance system is configured to trigger a warning cascade in the event a risk of collision is identified, the warning cascade comprising, in the following sequential order, an optical warning signal, an acoustic signal, a haptic warning signal and (Dulberg para 207, The warning message may be transmitted through audio (e.g. a warning sound, alarm, or spoken word indicating that a collision is imminent), video (e.g., displaying a warning on a screen already integrated into the vehicle, displaying a warning on a road user's cell phone located in the vehicle), tactile feedback (e.g., causing the seat and/or steering wheel to shake), or any combination of the above[ any sequential order].) Also (Dulberg para 211; a warning message 1970 may be displayed [optical] on a screen already integrated into second vehicle 1950 along with human-audible sounds [acoustic] indicating that a collision is imminent.) [tactile feedback as described in 207]

a control action (Dulberg para 209, the collision avoidance action may send a control signal to change the speed or direction of the vehicle to avoid a collision.)  and/or modification of the control action of the driver.


Regarding claim 7, Dulberg and Madigan teach all of the limitations of claim 1 and further teach, 
 if this is not the case in the event a risk of collision has been identified, to guide the motor vehicle in an automated manner along the evasion trajectory by an automatic control action. (Dulberg para 169; a message configured to be received by a vehicle control system for automatically altering an operation of at least one vehicle component without the driver intervention.).  Dulberg does not explicitly teach wherein the driver assistance system is configured to monitor whether the driver carries out the control action.  
However, Madigan teaches (Madigan; Para 89; the computing device may compare [by monitoring] the driver's reaction time (e.g., 5 seconds) to a threshold (e.g., typical) reaction time (e.g., 1 or 2 seconds).).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Dulberg in view of Madigan such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of adjust flow through one or more traffic lanes in response to receiving sensor or other data.


Regarding claim 8, Dulberg and Madigan teach all of the limitations of claim 7 and further teach, 
to automatically adapt a temporal length of the reaction time window depending on driver reaction data provided by the driver monitoring apparatus and characterizing a behavior and/or driving style of the driver. (Dulberg para 401; controls may also account for potential reaction time differences between operators of manually-driven vehicles and computer-based navigation units of autonomous vehicles.) Also (Dulberg para 208, The collision avoidance actions and associated vehicle control signals sent to a vehicle may be tailored to the specific characteristics and capabilities of the vehicle)
Dulberg does not explicitly teach wherein the driver assistance system comprises a driver monitoring apparatus and is configured to carry out the automatic control action if a reaction time window after identification of a risk of collision has elapsed without the driver having started the control action themselves in order to prevent a collision.  
However, Madigan teaches (Madigan para 89-90; If the driver's reaction time exceeds the threshold (e.g., by a certain amount of time), the computing device may determine that the driver is distracted. Otherwise, the computing device in step 360 may determine that the driver is not distracted. The computing device may perform one or more actions based on a determination that the driver is distracted (e.g., a reaction time lower than a threshold reaction time).).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Dulberg in view of Madigan such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of adjust flow through one or more traffic lanes in response to receiving sensor or other data.

Regarding claim 9, Dulberg and Madigan teach all of the limitations of claim 1 and further teach a motor vehicle, comprising environment sensors for detecting environmental data that characterize a current environment of the motor vehicle, and (Dulberg para 104 LIDAR)

an on-board driver assistance system according to claim 1 connected to said environment sensors. (Dulberg para 401; controls may also account for potential reaction time differences between operators of manually-driven vehicles [human driver assistance system] and computer-based navigation units of autonomous vehicles [computer driver assistance system].)

Claim 10 is rejected using the same rejections as made to claim 1
Claim 11 is rejected using the same rejections as made to claim 3
Claim 12 is rejected using the same rejections as made to claim 4
Claim 13 is rejected using the same rejections as made to claim 4
Claim 14 is rejected using the same rejections as made to claim 5
Claim 15 is rejected using the same rejections as made to claim 5
Claim 16 is rejected using the same rejections as made to claim 5
Claim 17 is rejected using the same rejections as made to claim 6
Claim 18 is rejected using the same rejections as made to claim 6 
Claim 19 is rejected using the same rejections as made to claim 6
Claim 20 is rejected using the same rejections as made to claim 6


Cited Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Dean US 20190049968 para 464; controller 110B may allow the user HMI inputs to be used. If however, in this example, the difference between the estimated time to impact and the actual user reaction time is small [driver has not carried out the control action](e.g. if the estimated time to impact with the nearest collision threat is 1 second or less), then the S-MMS controller 110B may override user HMI input to avoid the collision (e.g. stop the S-MMS, slow down the S-MMS, and/or alter course of the S-MMS, etc.). ) It is noted that although the Dean states that the system is for non-automobiles, one of ordinary skill in the art would know how to combine the two arts without undo experimentation. “For use of predictive techniques”

(Dean US 20190049968 para 464; controller 110B may allow the user HMI inputs to be used. If however, in this example, the difference between the estimated time to impact and the actual user reaction time is small [driver has not carried out the control action] (e.g. if the estimated time to impact with the nearest collision threat is 1 second or less), then the S-MMS controller 110B may override user HMI input to avoid the collision (e.g. stop the S-MMS, slow down the S-MMS, and/or alter course of the S-MMS, etc.). )

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664